 Case 8:20-cv-01434-CEH-JSS Document 6 Filed 07/13/20 Page 1 of 2 PageID 45


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

VERNON J. PEARSON, III ,

       Plaintiff,

v.                                                              Case No: 8:20-cv-1434-T-36JSS

GRACEPOINT, TAMPA POLICE
DEPARTMENT and HILLSBOROUGH
COUNTY SHERIFF,

       Defendants.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on June 24, 2020 (Doc. 5). In the Report and Recommendation,

Magistrate Judge Sneed recommends that: (1) Plaintiff’s construed Motion for Leave to Proceed

In Forma Pauperis (Dkt. 2) be DENIED without prejudice; and (2) Plaintiff’s Complaint (Dkt. 1)

be DISMISSED without prejudice and with leave to file an amended pleading that complies with

the Federal Rules of Civil Procedure and that the amended complaint, if any, be due within twenty

(20) days of the date this Report and Recommendation becomes final. All parties were furnished

copies of the Report and Recommendation and were afforded the opportunity to file objections

pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:
 Case 8:20-cv-01434-CEH-JSS Document 6 Filed 07/13/20 Page 2 of 2 PageID 46


       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 5) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    Plaintiff’s construed Motion for Leave to Proceed In Forma Pauperis (Dkt. 2) is

              DENIED without prejudice.

       (3)    Plaintiff’s Complaint (Dkt. 1) is DISMISSED without prejudice. Plaintiff is

              granted leave to file an amended complaint that complies with the Federal Rules of

              Civil Procedure within twenty (20) days of the date of this Order. Failure to file

              an amended complaint within the time provided may result in this action being

              dismissed without further notice.

       DONE AND ORDERED at Tampa, Florida on July 13, 2020.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                              2
